
	

113 HR 5545 IH: To reauthorize the Federal Ocean Acidification Research and Monitoring Act of 2009.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5545
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Farr (for himself, Mr. Young of Alaska, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To reauthorize the Federal Ocean Acidification Research and Monitoring Act of 2009.
	
	
		1.Reauthorization of Federal Ocean Acidification Research and Monitoring Act of 2009Section 12409 of the Federal Ocean Acidification Research and Monitoring Act of 2009 (33 U.S.C.
			 3708) is amended—
			(1)in subsection (a), by striking this subtitle and all that follows through paragraph (4) and inserting this subtitle $20,000,000 for each of fiscal years 2015 through 2018.; and
			(2)in subsection (b), by striking this subtitle and all that follows through paragraph (4) and inserting this subtitle $15,000,000 for each of fiscal years 2015 through 2018..
			
